Case 2:19-cv-06906-VAP-GJS Document 82 Filed 02/05/21 Page 1 of 12 Page ID #:676




 1    Nancy E. Wolff, Esq., No. 133334
      nwolff@cdas.com
 2
      COWAN, DEBAETS, ABRAHAMS,
 3    & SHEPPARD LLP
      9454 Wilshire Boulevard, Suite 901
 4
      Beverly Hills, CA 90212
 5    Telephone: (310) 492-4392
      Telefax: (310) 492-4394
 6
      NWolff@cdas.com
 7
      Attorneys for Plaintiff
 8
      TEAMLAB INC.
 9
10
                            UNITED STATES DISTRICT COURT

11
                          CENTRAL DISTRICT OF CALIFORNIA

12
       TEAMLAB INC., a Japanese                Case No.: 2:19-cv-06906-VAP-GJS
       corporation,
13                                             PLAINTIFF’S MOTION TO
14
                        Plaintiff,             COMPEL
15     vs.                                     (L.R. 7-4 et seq.)
16
       MUSEUM OF DREAM SPACE,                  Date: March 3, 2021
17     LLC, a California limited liability     Time: 11:00 a.m.
18     company, and DAHOOO                     Crtrm: 640
       AMERICAN CORPORATION, an
19     Illinois corporation,                   Judge: Hon. Gail J. Standish
20
                        Defendants.
21

22
                                MEMORANDUM IN SUPPORT
23

24

25

26
27

28


                                 PLAINTIFF’S MOTION TO COMPEL
Case 2:19-cv-06906-VAP-GJS Document 82 Filed 02/05/21 Page 2 of 12 Page ID #:677




 1      I.    BACKGROUND
 2           Pursuant to Local Rule 7-4 et seq., plaintiff teamLab Inc. (“teamLab”) hereby
 3   submits this Memorandum in Support of its Motion to Compel. The parties met and
 4   conferred pursuant to Local Rule 7-3 (and at that time, under Local Rule 37-1) by
 5   telephone on January 7, 2021 and January 25, 2021. While the parties were able to
 6   reach tentative resolutions on many of the disputes at issue, several remain, namely (1)
 7   teamLab’s position that, as a result of the failure by Museum of Dream Space, LLC
 8   (“MODS”) and Dahooo American Corporation (“Dahooo”; collectively with MODS,
 9   “Defendants”) to timely answer teamLab’s first set of interrogatories, Defendants’
10   objections are waived; (2) Defendants’ contention that teamLab must affirmatively
11   explain to Defendants the evidentiary foundations for any images or video files
12   produced in response to Defendants’ requests for production; (3) teamLab’s objection
13   to Defendants’ request for the current location of various “parts” of teamLab exhibits
14   that may no longer be on display, for purposes of potentially re-creating those exhibits;
15   (4) Defendants’ request for sound recording files that teamLab does not believe are
16   relevant to the question of substantial similarity; (5) Defendants’ objection to teamLab’s
17   defined terms; and (6) Defendants’ attempt to claim burden or privilege to justify
18   failures to respond.
19     II.    ARGUMENT
20           1. Defendants’ Untimely Interrogatory Answers
21           teamLab served Defendants with its first set of interrogatories on March 31,
22   2020. The parties agreed to several mutual extensions of the time to respond to each
23   other’s discovery demands between March and November 2020 in light of ongoing
24   settlement efforts, mediation, and amendments to teamLab’s complaint. Each time
25   extensions were addressed, counsel for the parties discussed these extensions either by
26   phone or by e-mail and mutually agreed to extend each other the courtesy of
27   additional time. The last agreed-to extended response deadline was to move the
28                                               1
                                 PLAINTIFF’S MOTION TO COMPEL
Case 2:19-cv-06906-VAP-GJS Document 82 Filed 02/05/21 Page 3 of 12 Page ID #:678




 1   November 17, 2020 deadline to December 17, 2020, which the parties agreed to over
 2   email on October 26, 2020.
 3         teamLab provided its responses and objections to Defendants’ requests for
 4   production (“RFPs”) and its objections and answers to Defendants’ interrogatories on
 5   December 17, 2020, the agreed-upon date; Defendants provided only their responses
 6   and objections to teamLab’s RFPs. In their cover email, Defendants stated: “Please
 7   see attached Defendants’ RFP responses. However, we will need an additional month
 8   to respond to teamLab’s Interrogatories.” Defendants unilaterally granted themselves
 9   an additional month to answer teamLab’s interrogatories (which they had possessed
10   for nearly nine months) without consulting with teamLab in accordance with nearly a
11   year’s worth of prior dealings.
12         When challenged, Defendants’ counsel indicated that holiday schedules,
13   “urgent” matters at the end of the year, and the need to better understand teamLab’s
14   proposed Second Amended Complaint had delayed Defendants’ responses. teamLab
15   responded that, while it appreciated the end-of-year pace, particularly during the
16   pandemic, it was disturbed by Defendants’ unilateral decision—made on the response
17   deadline itself—and disregard of the line of communication regarding discovery and
18   deadlines that had always been utilized. Moreover, teamLab’s counsel reminded
19   Defendants’ counsel that it had teamLab’s Interrogatories in its possession since they
20   were served on March 31, 2020, and were aware, throughout the past months’ meet
21   and confers, settlement discussions, conference calls between counsel, and mediation
22   sessions, of teamLab’s intention to file a second amended complaint, as well as the
23   general substance of the complaint and possible amendments.
24         Accordingly, teamLab declined to agree to the one-month extension of the
25   interrogatory answer deadline and considered Defendants’ answers to be untimely and
26   their objections to be waived. Counsel for teamLab confirmed during their meet-and-
27   confer conference call with counsel for Defendants that teamLab had not authorized a
28                                              2
                                PLAINTIFF’S MOTION TO COMPEL
Case 2:19-cv-06906-VAP-GJS Document 82 Filed 02/05/21 Page 4 of 12 Page ID #:679




 1   further extension. teamLab requests that the Court issue a ruling finding that
 2   Defendants’ objections are waived pursuant to Federal Rule 33(b)(4) (“Any ground
 3   [for objecting to an interrogatory] not stated in a timely objection is waived unless the
 4   court, for good cause, excuses the failure.”) (emphasis added). teamLab contends that
 5   the Court should not excuse Defendants’ failure in that good cause does not exist here.
 6         As noted above, Defendants’ excuses are insufficient, notwithstanding the
 7   holiday season and other case deadlines, given the longstanding practice of mutual
 8   discussion and agreement, the significant length of time Defendants have had and
 9   known about teamLab’s interrogatories, and the fact that Defendants were aware of
10   teamLab’s intent to amend the complaint and the grounds for doing so. See, e.g.,
11   Sprague v. Fin. Credit Network, Inc., No. 18-CV-00035-SAB, 2018 WL 4616688, at
12   *3–4 (E.D. Cal. Sept. 25, 2018) (noting that good cause requires a showing of due
13   diligence, despite which the scheduled deadline could not be met, and exempting from
14   this showing reasons such as carelessness and calendaring errors); Lam v. City & Cty.
15   of San Francisco, No. 10-CV-04641-PJH-LB, 2015 WL 4498747, at *2 (N.D. Cal.
16   July 23, 2015) (finding discovery objections waived in light of lack of good cause); cf.
17   Martinez v. Costco Wholesale Corp., 336 F.R.D. 183, 185, 187–89 (S.D. Cal. 2020)
18   (holding, in the context of discovery deadlines, that plaintiff’s delay in producing an
19   expert report was unjustified by her expert’s “summer vacation” and the ongoing
20   COVID-19 pandemic, particularly where plaintiff had nearly eleven months to prepare
21   and timely submit reports but waited until four days before expert disclosures were
22   due to request an extension and, further, had exhibited “knowledge and availment of
23   [the] straightforward filing procedures that would have permitted [her] to move the
24   Court for another continuance”).
25         teamLab submits that, in its broad discretion, the Court should hold that
26   Defendants did not show good cause for their delay and did not act in good faith in
27   granting themselves a 30-day extension. Cf. Sandoval v. Lagoon Assocs., LLC, No.
28                                               3
                                 PLAINTIFF’S MOTION TO COMPEL
Case 2:19-cv-06906-VAP-GJS Document 82 Filed 02/05/21 Page 5 of 12 Page ID #:680




 1   15-CV-04880-RGK-RAOx, 2016 WL 9113994, at *2 (C.D. Cal. Mar. 23, 2016);
 2   Adams v. Kraft, No. C-10-00602-LHK-HRL, 2011 WL 1522407, at *1 (N.D. Cal.
 3   Apr. 21, 2011); Del Campo v. Kennedy, No. C-01-21151JW-PVT, 2006 WL 3346115,
 4   at *3 (N.D. Cal. Nov. 17, 2006).
 5         2. teamLab Is Not Obligated to Explain the Evidentiary Foundation of Its
 6             Documents at This Time
 7         Defendants’ Interrogatory Nos. 1–6 ask, in part, for teamLab to “Identify all
 8   occurrences in which [a specified teamLab work] has been exhibited, displayed, or
 9   installed, by providing to the fullest extent possible the following information
10   concerning such exhibition, display or installation . . . 4) video and pictorial records.”
11   teamLab had objected to “video and pictorial” records as being vague and ambiguous
12   but was able to obtain some clarity during the parties’ meet-and-confer, and teamLab
13   agreed to provide both the image and video files themselves (and associated
14   metadata), as well as a chart stating which image/video file corresponds to which
15   work at issue.
16         However, counsel for Defendants stated that any such records should be
17   accompanied by information sufficient to lay an evidentiary foundation for the
18   admission of such materials into evidence notwithstanding the fact that such materials
19   may have metadata and will be subject to questioning during depositions. Counsel for
20   teamLab told counsel for Defendants that it did not intend on providing such
21   information, and indeed, nothing in Rules 26, 33, or 34 require such an undertaking at
22   this point in the case. See Phoenix Sols. Inc. v. Wells Fargo Bank, N.A., 254 F.R.D.
23   568, 582–83 (N.D. Cal. 2008) (“Relevancy for discovery . . . has a broader meaning
24   that admissibility at trial” such that “[t]he court need not determine at this time
25   whether the evidence will actually end up being admissible in this litigation.”).
26         teamLab understands one of Defendants’ concerns to be the potentially
27   cumbersome nature of the depositions to be held in this case in light of the need for
28                                                4
                                 PLAINTIFF’S MOTION TO COMPEL
Case 2:19-cv-06906-VAP-GJS Document 82 Filed 02/05/21 Page 6 of 12 Page ID #:681




 1   translators, but teamLab does not believe these inconveniences compel it to go beyond
 2   its responsibilities under the Federal Rules. As noted above, the metadata associated
 3   with the files to be produced, the chart teamLab agreed to provide matching files to
 4   the works at issue, and the ability to depose witnesses should suffice. teamLab
 5   respectfully requests that the Court hold that what teamLab proposes satisfies its
 6   discovery obligations.
 7         3. Information Concerning “Parts” of teamLab’s Exhibits Is Irrelevant
 8             and Attempts to Re-Create Exhibitions Would be Unduly Burdensome
 9         Defendants’ Interrogatory Nos. 1–6 ask, in part, for teamLab to “Identify all
10   occurrences in which [a specified teamLab work] has been exhibited, displayed, or
11   installed, by providing to the fullest extent possible the following information
12   concerning such exhibition, display or installation . . . 9) the current location of all
13   parts of the exhibit (e.g., special hardware, projectors, lights, lamps, sensors, speakers)
14   and whether those parts are still operational or able to function.” teamLab had
15   objected to this language as being irrelevant, overly burdensome, and disproportional
16   to the needs of the case.
17         During the parties’ meet-and-confer, counsel for teamLab indicated that it
18   would request teamLab to clarify which of its exhibits are still on display and/or
19   functioning and where they are located, but counsel for Defendants stated that
20   pictorial or video evidence of other exhibits that may no longer be operational might
21   not be sufficient to fully identify the exhibits and may request that teamLab somehow
22   re-create its prior room-sized interactive museum exhibits. Counsel for teamLab
23   reiterated that re-creating the exhibits from various parts is untenable both logistically
24   and from a cost perspective and goes beyond what is required in discovery and that
25   the requested records produced in response to Defendants’ RFPs and interrogatory
26   answers should provide the necessary information. Moreover, engaging in such a feat
27   may not ultimately result in the same work being faithfully reproduced.
28                                                5
                                 PLAINTIFF’S MOTION TO COMPEL
Case 2:19-cv-06906-VAP-GJS Document 82 Filed 02/05/21 Page 7 of 12 Page ID #:682




 1         More fundamentally, the Federal Rules do not require what Defendants are
 2   proposing. Rosales v. FitFlop USA, LLC, No. 11-CV-0973-W-KSC, 2013 WL
 3   12416061, at *2–3 (S.D. Cal. Jan. 17, 2013) (unduly burdensome to require party to
 4   create evidence that did not exist nor was clearly relevant, particularly where
 5   sufficient evidence had already been produced to satisfy crux of discovery demand).
 6   To the extent any exhibition is live, Defendants can attend and view them in person or
 7   request permission to inspect them, and if an exhibition is no longer live, sufficient
 8   “pictorial and video” evidence will be produced to faithfully represent those exhibits.
 9         4. Sound Recording Files Are Irrelevant
10         In Defendants’ RFP No. 6 (and No. 12, which is a duplicate), Defendants
11   request: “All sound recordings used in the display, exhibition, and installation of the
12   teamLab Exhibits.” teamLab objected because, inter alia, “it calls for information
13   that is neither relevant to the claims or defenses of any party nor proportional to the
14   needs of the case, as the FAC does not allege that MODS infringed any sound
15   recordings used in the exhibitions, and because teamLab’s allegations with respect to
16   Forest of Resonating Lamps, Universe of Water Particles on a Rock Where People
17   Gather, and Wander through the Crystal World are only limited to infringing
18   photographic derivative works.”
19         Defendants contend that the production of these materials is warranted in light
20   of the consideration of a work’s “total concept and feel.” teamLab disagreed and
21   indicated that case law indicates otherwise. See, e.g., Smart Inventions, Inc. v. Allied
22   Commc’ns Corp., 94 F. Supp. 2d 1060, 1065–66 (C.D. Cal. 2000) (“[O]nly those
23   elements of a work that are protectable and used without the author’s permission can
24   be compared when it comes to the ultimate question of illicit copying.” (quoting Apple
25   Computer, Inc. v. Microsoft Corp., 35 F.3d 1435, 1443 (9th Cir. 1994) (emphasis
26   added))); see also Bernal v. Paradigm Talent & Literary Agency, 788 F. Supp. 2d
27   1043, 1059 (C.D. Cal. 2010) (suggesting that courts should only consider the elements
28                                               6
                                 PLAINTIFF’S MOTION TO COMPEL
Case 2:19-cv-06906-VAP-GJS Document 82 Filed 02/05/21 Page 8 of 12 Page ID #:683




 1   relevant to the format of the particular work at issue); Aurora World, Inc. v. Ty Inc.,
 2   719 F. Supp. 2d 1115, 1135 (C.D. Cal. 2009) (noting that in analyzing substantial
 3   similarity, the first step is identifying the “source(s) of the alleged similarity between
 4   [the plaintiff’s] and the defendant’s work”).
 5         While teamLab understands that the scope of materials that can be requested
 6   during discovery is broader than that which might be introduced at trial, the sound
 7   recordings at issue still would not be relevant under Rule 26(b) because they are not
 8   related to teamLab’s claims and, because there is no allegation of infringement of the
 9   sound recordings, they are not plausibly relevant to Defendants’ defenses, thus falling
10   outside the ambit of what would be proportional to the needs of the case. This is true
11   even if Defendants contend that sounds (if any) included in the parties’ exhibits, are
12   dissimilar, as “no copier may defend the act of plagiarism by pointing out how much
13   of the copy he has not pirated.” Rogers v. Koons, 960 F.2d 301, 308 (2d Cir. 1992).
14         5. Defendants’ Objection to teamLab’s Defined Terms Are Baseless
15         Defendants’ objection to teamLab’s defined terms “MODS,” “Dahooo,”
16   “Defendants,” and “you”/”your” are baseless. Specifically, teamLab’s defined terms
17   in its first request for the production of documents (incorporated by reference into its
18   first set of interrogatories) are as follows:
19      • As used herein, the term “MODS” shall mean Museum of Dream Space, LLC,
20         and includes any present or former parents, subsidiaries, affiliates, related
21         business entities, predecessors, successors, assigns, shareholders, officers,
22         directors, agents, representatives, employees, members, and contractors, or
23         other persons or entities acting on its behalf or on whose behalf it is acting.
24      • As used herein, the term “Dahooo” shall mean Dahooo American Corporation,
25         and includes any present or former parents, subsidiaries, affiliates, related
26         business entities, predecessors, successors, assigns, shareholders, officers,
27

28                                                   7
                                  PLAINTIFF’S MOTION TO COMPEL
Case 2:19-cv-06906-VAP-GJS Document 82 Filed 02/05/21 Page 9 of 12 Page ID #:684




 1
           directors, agents, representatives, employees, members, and contractors, or

 2         other persons or entities acting on its behalf or on whose behalf it is acting.

 3      • As used herein, the terms “You,” “Your,” or “Defendants,” shall mean MODS

 4         and Dahooo, collectively, and includes any present or former parents,

 5         subsidiaries, affiliates, related business entities, predecessors, successors,

 6         assigns, shareholders, officers, directors, agents, representatives, employees,

 7         members, and contractors, or other persons or entities acting on their behalf or

 8         on whose behalf they are acting.

 9   Defendants’ objection states:
10      • Defendants object to the definition of “MODS,” “Dahooo,“ [sic] “Defendants,
11         “you,” and “your” as vague and ambiguous, and overly broad and unduly
12         burdensome. Defendants will interpret the term “MODS” as referring to the
13         Museum of Dream Space, LLC and any officers, directors or employees acting
14         in their official or representative capacity on behalf of the Museum of Dream
15         Space, LLC. Defendants will interpret the term “Dahooo” as referring to
16         Dahooo American Corporation and any officers, directors or employees acting
17         in their official or representative capacity on behalf of Dahooo American
18         Corporation. Defendants will interpret “Defendants,” “you” and “your” in
19         accordance our interpretation of the terms “MODS and [sic] “Dahooo.”
20         There is no valid reason that these defined terms should not include more than
21   just the parties and their officers, directors, and employees. Discovery related to the
22   entities as defined by teamLab is not disproportional to the needs of the case given
23   that Defendants’ interrogatory answers could change if, for instance, actions were
24   undertaken by unnamed related companies on behalf of one of the Defendants.
25         Indeed, Defendants’ interrogatory answers largely attempt to shift the blame for
26   Defendants’ infringements to various third-party contractors, consultants, and
27   Defendants’ own Chinese parent company, so Defendants themselves have opened the
28                                               8
                                PLAINTIFF’S MOTION TO COMPEL
Case 2:19-cv-06906-VAP-GJS Document 82 Filed 02/05/21 Page 10 of 12 Page ID #:685




  1
      door to the inclusion of a larger scope of related entities from which they should be

  2   obligated to collect discoverable information in their possession, custody, or control,

  3   and “control” is defined broadly as “the legal right to obtain documents upon

  4   demand.” In re ATM Fee Antitrust Litig., 233 F.R.D. 542, 544–45 (N.D. Cal. 2005)

  5   (“[F]or purposes of compliance with Rule 34, a parent company has control of

  6   documents in the custody and possession of its wholly owned subsidiary.”); see also

  7   de Leon v. Clorox Co., No. 19-MC-80296-DMR, 2020 WL 4584204, at *5 (N.D. Cal.

  8   Aug. 10, 2020).

  9         6. Defendants Cannot Claim Undue Burden or Privilege to Justify Their
 10            Failure to Respond
 11   Interrogatory No. 8 states:
 12      • Identify all Documents, including their location(s) and custodian(s), that You
 13         referred to in answering these Interrogatories.
 14   Defendants’ objection states, in relevant part:
 15      • Defendants specifically object to this interrogatory as unduly burdensome and
 16         requesting information covered by the attorney work product and attorney client
 17         privileges, and object to providing any information in response.
 18   Interrogatory No. 9 states:
 19      • Identify each Person You consulted or who assisted You in responding to these
 20         Interrogatories, and for each person, identify which Interrogatory for which that
 21         person provided information and what information that person provided.
 22   Defendants’ objection states, in relevant part:
 23      • Defendants specifically object to this interrogatory as unduly burdensome and
 24         requesting information covered by the attorney work product and attorney client
 25         privileges, and object to providing any information in response.
 26         As noted previously, because Defendants’ objections to teamLab’s
 27   interrogatories should be deemed waived, Defendants should not be permitted to
 28                                               9
                                    PLAINTIFF’S MOTION TO COMPEL
Case 2:19-cv-06906-VAP-GJS Document 82 Filed 02/05/21 Page 11 of 12 Page ID #:686




  1   refuse to answer Interrogatories 8 and 9 on the basis of attorney-client privilege and
  2   work product protection, let alone undue burden. Regardless, Defendants’ undue
  3   burden objection is baseless, as the information provided is in no way overbroad or
  4   difficult to compile. Surely there is a limited number of people and documents
  5   consulted in connection with answering the interrogatories, and this information is
  6   requested regularly in litigation.
  7           Further, with respect to alleged privileges, the information requested is not
  8   privileged and the interrogatories themselves are appropriately narrow in scope so as
  9   to avoid the request for protected information (to the extent that objection is still
 10   valid). The identity of documents and witnesses consulted to answer interrogatories
 11   does not constitute attorney-client privileged information, as teamLab is not asking for
 12   the disclosure of any specific legal guidance or discussions between counsel and
 13   client. See generally 8 Fed. Prac. & Proc. Civ. § 2017 (3d ed.). They are also not
 14   work product because mere identities of people and documents, and to which issues
 15   they are relevant as a factual matter, do not constitute attorney mental impressions,
 16   conclusions, opinions, or legal theories. See, e.g., Fed. R. Civ. P. 26(b)(3)); In re
 17   Amgen Inc. Sec. Litig., No. 07-CV-2536-PSG-PLAx, 2013 WL 12139088, at *2–3
 18   (C.D. Cal. Dec. 2, 2013); see also Nat.-Immunogenics Corp. v. Newport Trial Grp.,
 19   No. 15-CV-02034-JVS-JCGx, 2017 WL 10562989, at *9 (C.D. Cal. June 28,
 20   2017), objections overruled, No. SA-CV-15-02034-JVS-JCGx, 2017 WL 10563003
 21   (C.D. Cal. Aug. 14, 2017). Moreover, Rule 26(b)(1) allows for the discovery of “the
 22   identity . . . of persons who know of any discoverable matter,” and that rule is to be
 23   “liberally interpreted to permit wide-ranging discovery of information.” In re Amgen
 24   Inc., 2013 WL 12139088, at *2 (internal citations omitted).
 25    III.    CONCLUSION
 26        For the reasons set forth above, this motion should be granted.
 27

 28                                                10
                                   PLAINTIFF’S MOTION TO COMPEL
Case 2:19-cv-06906-VAP-GJS Document 82 Filed 02/05/21 Page 12 of 12 Page ID #:687




  1   Dated:     February 5, 2021               COWAN DEBAETS ABRAHAMS
  2                                             & SHEPPARD, LLP
  3                                             By: /s/Nancy E. Wolff
  4                                             Nancy E. Wolff, Esq., No. 133334
  5                                             Scott J. Sholder, Esq., pro hac vice
  6                                             Attorneys for Plaintiff,
  7                                             TEAMLAB INC.
  8

  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26
 27

 28                                        11
                              PLAINTIFF’S MOTION TO COMPEL
